 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE G. HERNANDEZ,                                )   Case No.: 1:18-cv-00321 - JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                       )   FOR AN EXTENSION OF TIME
13          v.                                         )
14   NANCY A. BERRYHILL,                               )   (Doc. 13)
     Acting Commissioner of Social Security,           )
15                                                     )
                    Defendant.                         )
16                                                     )
                                                       )
17
18          On October 29, 2018, the parties filed a stipulation for Plaintiff to have an extension of time to
19   file an opening brief. (Doc. 13) Notably, the Scheduling Order allows for a single extension of thirty
20   days by the stipulation of the parties (Doc. 5 at 4), and this is the first extension requested by either
21   party. Accordingly, the Court ORDERS:
22          1.      The request for an extension of time (Doc. 13) is GRANTED; and
23          2.      Plaintiff SHALL file his opening brief on or before November 28, 2018.
24
25   IT IS SO ORDERED.
26
        Dated:     November 5, 2018                              /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
